Interim Decision #1862

' MATTER OF Ka
In Visa Petition Proceedings
. A 12920131
-

Decided by District Director September 19, 1966
Since. beneficiary, who has a master of science degree in mathematics, is a
quannea mathematician and as such Is a member of *ha professions within
the meaning of section 101(a) (32) of the Immigration and Nationality Act,
as amended by Public Law 89-236, be is eligible for preference classification
as a mathematician under section 203(a) (3) of the Act, as amended.

Discussion:. The petition was filed to accord the beneficiary third
preference classification as a member of the professions based upon
his qualifications as a mathematician.
The petitioner is a thirty-two-year-old married male, a native and
citizen of China. On September 2, 1966, he filed a petition to
classify himself as a member of the professions, entitled to preference under section 203(a) (3) of the Immigration and Nationality
Act, as amended, which provides for immigrant visas to be made
available "to qualified immigrants who are members of the professions, or who, because of their exceptional ability in the mimeos
or the arts will substantially benefit prospectively the national economy, cultural interests, or welfare of the United States." The beneficiary was awarded a bachelor of science degree in mathematics
by Taiwan Normal University, Taipei, Taiwan, in July 1960 and
a master of science degree in mathematics by Tulane University,
New Orleans, Louisiana, in May 1961. He was employed as a research•assistant in mathematics from July 19, 1960 to September 1,
1962 by the Institute of Mathematics, Taipei, Taiwan. He has been
engaged. as a teaching assistant in mathematics by Wane University since September 1962. The beneficiary is presently a candidate
for a doctor of philosophy degree in mathematics at Tulane University and intends to engage in his profession in the United States
ns

a mathematician.

876 -

Interim Decision 40662
The occupation of mathematician falls within the category of vocations for which the Department of Labor has issued a blanket
certification pursuant to 29 OFR Part 60.2.. The blanket certification is to the effect that persons whose 'education or experience ie
equivalent to the baccalaureate degree conferred by accreditell.
United States colleges and universities in certain listed specialties,.
one of which is mathematics, are considered to be engaged in an
occupation for which there are not sufficient qualified persons avail- _
able in the United Stites and that the employment of such qualified
persons will not adversely affect the wages and working conditions
of workers in the United States similarly employed.

Section 101(0'(32) of the Act, as amended, provides that: "The
term 'profession' shall include but not be limited to architects, en- .
gineers, lawyers, physicians, and teachers in elementary or secondary schools, colleges, academies, or seminaries."
The beneficiary's vocation, that of mathematician, is not specifically named in section 10I(a) (82) of the Act as a profession. However, the Dictionary of Occupational Titles. 1966, Tolunle If, Third
Edition, published by the United States Department of Labor,
places mathematicians, Co!,-le 020.088, within the mathematics, phy4cal sciences, and related. research group of occupations and indicates,
at page 468, that "a bachelor's degree in the appropriate subject
matter, such as mathematics, astronomy, and geography, is the minimum educational requirement for entrance into this type of work.
For the more responsible research positions an advanced degree is
necessary. A Ph.D. is usually essential for entrance into astronomy.
Workers in pure mathematics seldom require training in a particular
field, but those in applied mathematics must acquire knowledge of
the field in which mathematics.% used."

The high degree of education required for entry into the field of
mathematics is compaiable to the degree of education required for
the specific professions named. in section 101(a)(82), aupra. Accordingly, it is. concluded that the applicant as as mathematician IS a
qualified member of the professions.

ORDER: It is ordered that the petition be approved 'ma the
beneficiary accorded third preference under section 203(a) (8) of
the Immigration and Nationality Act, as amended.

. 8'17

